DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/221 has been entered.
In the amendment dated 3/17/2021, the following has occurred: Claims 1, 3, and 7 have been amended; Claims 8-14 have been canceled; Claims 23-26 have been added.
Claims 1-7 and 15-26 are pending, claims 15-22 being withdrawn. New claims 24, 26 and 28 are withdrawn as depending on withdrawn claims. Claims 1-7, 23, 25, and 27 are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 27 is objected to because of the following informalities:  the limitation “wherein the control the switch to couple the auxiliary load to the fuel cell” is ungrammatical. It is it not clear what Applicant means with this limitation, as no direct parallel to this language was found in the instant specification. The Office has interpreted it to mean that the controller operates the switch to couple/decouple the auxiliary load during a ramp-up when the power output exceeds a ramp-rate limit ranging from zero to steady state power level.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-7 and 23, 25, and 27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and 112(b) as being indefinite. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 has been amended to require a controller configured to “control the switch to couple the auxiliary load to the fuel cell when the load demands a ramp up in power output from the fuel cell that exceeds a predetermined ramp-rate limit of the fuel cell.” That is, the claim requires coupling the auxiliary load to the fuel cell when the load demands more power than the fuel cell can provide at that moment because it is ramp-rate limited. In the remarks submitted 3/17/2021 Applicant identifies paragraphs 0033 and 0027-0028 as support for this limitation. The only reference to “ramp-up” in these paragraphs appears to be in paragraph 0027 which says that “when a planned ramp-up occurs, switch 150 is selectively opened to disconnect auxiliary load 140 and the power output from fuel cell 110 is directed to load 130.” The specification, in other words, appears to teach that the auxiliary load is decoupled during ramp-ups that exceed the rate-ramp limit. This makes sense, because you would not want an auxiliary load to be drawing power when the fuel cell is lagging behind the demanded power Claim 6 has been rendered more indefinite because it requires decoupling the auxiliary load from the fuel cell in response to increasing primary load power demand. It is not clear how this is distinct from “ramp-up” in claim 1, or how this relates to the limitation of claim 1 as written. Claim 7 suffers from similar problems, since it appears to require coupling the auxiliary load during “ramp up.” The claims have been interpreted in line with the specification to require decoupling an auxiliary load in response to greater power demands from the primary load. 
	New claim 25 requires “wherein the controller is a single controller.” This language does not appear in the specification. Applicant appears to be drawing on the singled black box labeled “controller” in Fig. 1 and the use of the definite article when referring to “the controller” at various points in the specification, including the abstract. But it is not clear what the parts of “the controller” are: what constitutes a “single controller”? A single circuit board? A single processor? A single “module”? Being housed in a single housing? The ordinary skill in the controller art is high, and various implementations of controllers were conventional in the art. Applicant’s arguments submitted 3/17/2021 suggest that a limitation for “a single controller” is non-obvious over prior art like US 2006/0046107 to Lindsey which teaches a “fuel cell controller” black box 107 and an “inverter controller” black box 200 in direct connection to each other. Lindsey teaches that these black boxes are “modules” and refers to a “fuel cell controller” and an “inverter controller module” (see para 0015). 
	It is not clear how or why “a single controller” is structurally different from the “fuel cell controller” and “inverter controller module” disclosed in Lindsey, since it seems that the “module” in Lindsey is part of a larger controller system that could be housed in the same location as part of a “single controller” controlling the system. The Office points to paragraph 0019 of the instant specification, which teaches that the instant embodiments “involve the use of one or more electronic or computing 
	New Claim 27 is objected to for ungrammatical language, but it is also rejected here because the language does not appear in the specification and Applicant has not pointed to support for its limitations. Additionally claim 27 refers to a “the ramp up and a ramp down” that does not have sufficient antecedent basis. It is not clear what this term refers to in claim 1. Concerning the latter limitation about the load demanding “power output from the fuel cell that exceeds a predetermined ramp-rate limit of the fuel cell that may range from zero up to a steady-state power level,” the Office points out that claim 1 has been amended so that switching occurs during a “ramp up,” and that the limitation of “exceeding […]” has been rejected above.

Claim Rejections - 35 USC § 103
Claims 1-7, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey (US 2006/0046107 to Lindsey et al.) in view of Wilson (US Patent No. 8,808,934 to Wilson et al.), with reference to Skiba (US 2005/0074649 to Skiba et al.) and Yu (US 2008/0038602 to Yu et al.) for ordinary skill in the art.
	Regarding Claims 1 and 6-7, Lindsey teaches:
a protection circuit for a fuel cell coupled to a load (abstract, etc.)
wherein a load bank 104 is (de)coupled from the fuel cell 101 via multi-stage mechanical contactors or electronic switching devices (para 0017)

    PNG
    media_image1.png
    966
    700
    media_image1.png
    Greyscale

	Although Lindsey teaches a DC-DC boost chopper 102 between the fuel cell and the load bank (see Fig. 1), Lindsey also teaches that the boost chopper is optional (see “may” language in para 0015 and para 0016 which teaches that the output electricity of the fuel cell can be provided to a chpper “or to inverter module 103” suggesting that the chopper is optional). A person of ordinary skill in the art would have understood that the chopper is only required in applications where changing the voltage was necessary. In other applications with different load voltage requirements it would not be necessary. It therefore would have been obvious not to use the boost chopper 102 such that the switches coupling the load bank 104 to the fuel cell 101 were “directly coupled” to the fuel cell. See also Wilson, which renders obvious switches directly connected to a fuel cell. Additionally, Skiba, from the same field of 
	Lindsey further teaches:
voltage and current sensors 106 directly coupled between the switches leading to load bank 104 and the “customer load” demanding power from the fuel cell system (Fig. 1 and para 0016)
and a controller 107 which includes an inverter controller module 200 that is directly coupled to operate the switches (see para 0017) and to the sensors (Fig. 1, para 0023)
wherein the controller is configured to couple and decouple an auxiliary load for absorbing fuel cell power output when the main load power request diminishes in order to protect the fuel cell, because “due to slow chemical and thermal reactions within the fuel cell, the external electrical load often changes at a rate different than the chemical reaction rate. Thus, an unbalanced condition may shorten the service life of the fuel cell power plant” (para 0002)
wherein the load bank can be coupled or uncoupled in graduated steps, reducing power to the load bank in response to requests from the main load for more power and increasing power to the load bank in response to requests from the main load for less power (para 0017)
wherein the power output from the fuel cell can be maintained at a steady state or constant rate (para 0020)
	Regarding Claim 2, Lindsey teaches:
multi-stage contactors as switches (para 0017)
	Regarding Claim 3, Lindsey teaches:
a sensor 106 is coupled to the fuel cell and the controller (Fig. 1)
	Regarding Claims 4 and 5
wherein the protection circuit is further coupled to the fuel cell and configured to control a chemical process of generating power to any desirable set point (para 0002)
	See also Wilson, which teaches reducing the power output of the fuel cell when the auxiliary load is coupled to the fuel cell for a predetermined duration (column 2 lines 51-60 and column 3 lines 56-65).
	Regarding Claim 23, Lindsey teaches:
(de)coupling the auxiliary load during transient events, broadly definable as “over-voltage events” (para 0017)
	Regarding Claim 25, Lindsey teaches:
a control system with sub modules, interpreted to be functionally identical to “a single controller” as claimed
	Regarding Claim 27, Lindsey teahes:
controlling the switch(es) to couple the auxiliary load to the fuel cell when the load demands ramp up or ramp down and the power output of the cell does not (yet) match the requested amount (para 0017)

Response to Arguments
The arguments submitted 3/17/2021 have been considered but do not place the application in condition for allowance. The rejections have been modified to rely on Lindsey as the primary reference in response to the amendments. Applicant argues that Lindsey does not teach a single controller. This is not persuasive, since there is insufficient support for “a single controller” in the instant specification and no credible argument has been advanced that “a single controller” is functionally different and non-obvious over Lindsey. Applicant also argues that Lindsey does not teach a sensor directly coupled between a switch and a load, since Lindsey supposedly teaches a “grid.” Applicant has not clarified why or customer load” (para 0016). Arguments that Lindsey teaches a DC-DC boost chopper between the switches and the fuel cell are not persuasive since Lindsey in combination with the teachings of the other previously cited prior art renders obvious modifying Lindsey by removing such a boost chopper, with the motivation to simplify a system that does not require voltage boosting. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723